02/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0207


                                      DA 21-0207
                                   _________________

DAVID McCAULEY, an individual, LEADERS
WITHOUT LIMITS, INC., a Wyoming
Corporation, and PERKINS FAMILY
HOLDINGS, LLC, a Montana Limited Liability
Company,

             Plaintiffs and Appellants,

      v.                                                           ORDER

CROWLEY FLECK, PLLP, a Montana
Professional limited liability partnership, GRANT
S. SNELL, an individual, SCOTT D. HAGEL, an
individual, CHASE D. GIACOMO, an individual,
and DOES 1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  February 9 2022